PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/520,376
Filing Date: 19 Apr 2017
Appellant(s): Akhtar Khalil


__________________
Akhtar Khalil
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/25/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues on pages 4-5 that the reference of Dix is silent on teaching the limitation of the first remote device as recited in claim 1 and the claimed limitation of a first authenticated device does not refer to a permanent master key but only refers to the first device out of a list of previously connected or authenticated devices. It is the examiner’s position that the reference of Dix teaches a system for controlling access to a vehicle that is operable by multiple remote control devices based on the storage of the identification number of the remote device to a list of accepted or authorized remote device in the vehicle (paragraph 096,0100). Dix teaches the radio circuit 14 mounted on the vehicle generates and transmits a radio signal and any of the remote control devices within the field of the radio signal transmits a response to the radio signal that include the unique identification of the remote control device (paragraph 039-040).  Dix teaches the determination of whether or not the user of the remote control is authorized is based on the information supplied to the vehicle controller from the remote control device (paragraph 042-043). Dix teaches storing a plurality of remote control devices in the memory of the controller on the vehicle and each of the remote control devices can be authorized to access the vehicle (paragraph 09-091,096,0100). The remote control devices that are authorized to operate the vehicle are added sequentially and therefore include a first device in a sequence of devices to be authorized to access the vehicle. It is also the examiner’s position any of the authenticated device that is on the list of authenticated devices can be referred to as a first device  based on the appellant explanation of the definition of the first authenticated remote control device (see first paragraph of appellant argument on page 5 of the appeal brief). It is also the examiner’s position that as claimed, the first device to be authenticated and the subsequent remote devices to be authenticated performs the same functions in providing vehicle access, therefore the disclosure by the reference of Dix of authorizing access to the vehicle based on input from the remote device read on the limitations of claim 1.  .  
Appellant argues that the limitation of claim 1 does not recite the feature of master key and there is no requirement that a master key be inserted or connected to the electronic controller as compared to the invention of Dix. It is the examiner’s position that the reference of Dix teaches the use of a master key device to add additional remote devices that can be used to gain access to the vehicle (paragraph 0100-0101).  Claim 1 does not recite any limitations as to how the remote control devices are added to the memory of the vehicle controller. The argued limitation of a master key is therefore not a claimed limitation.  The claimed method for implementing security on a vehicle includes the word comprising and therefore rendered the claimed limitation as open-ended and does not exclude additional method steps (see MPEP 211.03).
     Appellant argues on page 5 that in addition to the requirement of authentication by any new device; the new device will also require the existing first connected device to disconnect from the auto device so that the new device of a user can establish connection and the reference of Dix does not disclosed a feature of disconnection of the first connected remote device. It is the examiner’s position that the reference of Dix teaches disabling or adding the remote control device to the memory of the vehicle controller (paragraph 0100-0101). It is also the examiner position that the argued limitation of the new device will also require the existing first connected device to disconnect from the auto device so that the new device of a user can establish connection is not claimed in claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
        Appellant argues that claim 1 refers to a system in which the remote device needs to be authenticated and should be the first connected device to enable a security related function of a vehicle associated with the auto device and this limitation is not mentioned in the cited paragraphs 040, 089-090, 102, and 103 of Dix et al. Appellant further argues that claim 1 is novel because the instant invention there is no master key requirement and it is authenticated remote devices feature to enable a security related function of a vehicle. It is the examiner’s position that the reference of Dix et al. teaches a system for controlling access to a vehicle that is operable by multiple remote control and teaches authenticating the remote device based on the storage of the identification number of the remote device to a list of accepted or authorized remote device in the vehicle (paragraph 096,0100). Dix teaches the use of a master key device to add additional remote devices that can be used to gain access to the vehicle (paragraph 0100-0101). Dix et al. teaches the identification of the remote device is added to the memory of the vehicle controller by placing the vehicle in a programming mode by inserting a master key or smart key in the vehicle ignition and subsequently inserting the smart key to be programmed into the vehicle’s ignition (paragraph 007-008,0100-0101).   The remote control devices that are authorized to operate the vehicle are added sequentially and therefore include a first device to be authenticated. It is also the examiner’s position any of the authenticated device that is on the list of authenticated devices can be referred to as a first device  based on the appellant explanation of the definition of the first authenticated remote control device (see first paragraph of appellant argument on page 5 of the appeal brief). It is also the examiner’s position that as claimed, the first device to be authenticated and the subsequent remote devices to be authenticated performs the same functions in providing vehicle access, therefore the disclosure by the reference of Dix of authorizing access to the vehicle based on input from the remote device read on the limitations of claim 1.  .  



Regarding appellant argument regarding claim 2, it is the examiner’s position that the reference of Dix teaches disabling or adding the remote control device to the memory of the vehicle controller (paragraph 091, 0100-0101) and enabling a security related function upon receiving at the auto device instruction from the remote device (paragraph 091). Regarding appellant argument regarding claim 2 with respect to the use of a master key, it is the examiner’s position that Dix teaches the use of the master key to add/delete key from the vehicle controller memory and claim 2 does not include any limitation as to how the remote control device is added or deleted, Appellant argument regarding the use of the master key device is therefore directed to a limitation that is not claimed. 
              Appellant argues on page 6 regarding claim 3 that the identification number is fixed and comes with the master key supplied by the manufacturer. It is different than the password and random security code of the Appellant’s invention. In the Appellant’s invention the password is changeable and in the control of the user. The random security code in the system of present invention changes after each use and is not transmitted every time. It is the examiner’s position that the claims recite the limitation that the input from a remote device is selected from a group consisting of a password and a random number security code. It is the examiner’s position that the reference of Dix teaches the remote control device transmits identification number to the vehicle and the identification number is used to uniquely identify the remote control device (paragraph 040). The examiner considered the identification number as the password because the identification number is used to access to the vehicle. Appellant claim 3 refers to the random number security code in the alternative to the password and only requires a teaching of the prior art of the use of a password or a random security code to read on the claimed limitation. 
	Regarding appellant argument on page 6 regarding claim 11, the reference of Dix teaches the transponder (remote device) transmits its data to the reader circuit on the vehicle and predetermined action is taken base on the received data and the predetermined action include granting permission to start the engine (the granting of the permission to start the engine represent an anti-theft function, paragraph 025-026). Dix also teaches the data received from the remote device is used to determine if the user is authorized to operate specific vehicle system (paragraph 047). Appellant argues that in the appellant’s invention, the remote device only passes the authentication and any such data related to permissions is not transmitted to the auto device. The auto device is programmed to give different types of access to the remote device with different access levels which is based on the access level the remote device is granted. The types of password can be admin, guest, operator, rental or any other. In a particular case where the remote device is a smartphone or a handheld device with display, this remote device can show different types of interfaces for the different types of access levels. It is the examiner’s position that these argued limitation are not claimed in claim 11. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

       Regarding appellant argument on page 6 regarding claim 51, it is the examiner’s position that the reference of Dix teaches a system for controlling access to a vehicle that is operable by multiple remote control devices based on the storage of the identification number of the remote device to a list of accepted or authorized remote device in the vehicle (paragraph 096,0100). Dix teaches the radio circuit 14 mounted on the vehicle generates and transmits a radio signal and any of the remote control devices within the field of the radio signal transmits a response to the radio signal that include the unique identification of the remote control device (paragraph 039-040).  Dix teaches the determination of whether or not the user of the remote control is authorized to control the vehicle function is based on the information supplied to the vehicle controller from the remote control device (paragraph 042-043). Dix teaches storing a plurality of remote control devices in the memory of the controller on the vehicle and each of the remote control devices can be authorized to access the vehicle (paragraph 09-091,096,0100). Dix teaches the use of a master key device to add additional remote devices that can be used to gain access to the vehicle (paragraph 0100-0100).  The remote control devices that are authorized to operate the vehicle are added sequentially and therefore include a first device in a sequence of devices to be authenticated.
Appellant argues on page 6 regarding claim 52 that in addition to the requirement of authentication by any new device; the new device will also require the existing first connected device to disconnect from the auto device so that the new device of a user can establish connection and the reference of Dix does not disclosed a feature of disconnection of the first connected remote device. It is the examiner’s position that the reference of Dix teaches disabling or adding the remote control device to the memory of the vehicle controller (paragraph 0100-0101). It is also the examiner position that the argued limitation of the new device will also require the existing first connected device to disconnect from the auto device so that the new device of a user can establish connection is not claimed in claim 52. 
       Regarding appellant argument regarding claim 53 on page 7, it is the examiner’s position that the claims recites the limitation that the input from a remote device is selected from a group consisting of a password and a random number security code. It is the examiner’s position that the reference of Dix teaches the remote control device transmits identification number to the vehicle and the identification number is used to uniquely identify the remote control device (paragraph 040). The examiner considered the identification number as the password because the identification number is used to access to the vehicle. Appellant claim 53 refers to the random number security code is in the alternative to the password and only requires a teaching of the use of a password or a random security code. 
	Regarding appellant’s argument on page 7 regarding the rejection of claims 39 and 42, it is the examiner’s position that the reference of Luo teaches the limitation of receiving input from a user to authenticate the remote device to an auto device installed on the vehicle (push buttons 17 and 18 are used to generate command to the vehicle and the remote device is validated at the vehicle, paragraph 018-020). Luo teaches the remote device send instruction to the auto device to enable a security related function of the vehicle in response to the remote device been authenticated (paragraph 018-020). In response to appellant argument that the system of Luo does not require the disconnection from the existing users and the remote device of Luo does not use password, random security code and disconnection of the first remote device, it is the examiner’s position that these argued limitations are not claimed in claim 39 and 42. 
	
       Regarding appellant arguments regarding claims 5-6, it is the examiner’s position that the reference of Luo teaches the message sent by the remote device (fob) include a transmitter encrypted identification code generated using a rolling code algorithm in order to prevent interception and subsequent unauthorized access to the vehicle (paragraph 015). Luo also teaches the remote device (fob) comprises a random number and the random number is received by the vehicle receiver and include in the response message to the fob (paragraph 026). The system as disclosed by Luo represent an improvement over the system of Dix in order to increase the security of the vehicle. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Appellant argument that the in the system of Thompson as recited in claim 15,  the vehicle is switch off after the car snatching event while in the appellant invention, the vehicle is switch off before the snatching event, it is the examiner’s position that the limitation of  switching off the engine after a preconfigured time from activation of the anti-snatching mode been activated is broader than argued. The limitation of shutting of the vehicle before the vehicle snatching event is not claimed. The appellant specification (paragraph 026) discloses the turning off the vehicle based on an input from the remote control device but does not disclose that the vehicle is only turned off prior to the snatching event. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding appellant argument regarding the filing date of Turgeman (8,938,787) used in the rejection of claim 22, the reference of Turgeman was filed on June 20, 2013 and have an effective filing date of November 29, 2010 and therefore qualifies as a prior art. In response to appellant argument regarding the advantages of the appellant anti-snatching system as compared to the prior art, it is the examiner’s position that the argued advantages pertaining to the ease of use are not recited in the claim 22. 
       Regarding appellant argument regarding claims 24-25, the reference of Dix teaches restricting the functions of vehicle base on the information receive from the remote device (paragraph 026). The reference of Yasushi is relied upon for teaching placing the vehicle in a drunk mode when the driver is determined to be intoxicated and switching off the engine in the drunk mode (paragraph 06-07) and teaches deactivating the drunk mode after a user passes a challenge(paragraph 030) in order to improve the safety associated with the operation of the vehicle. Appellant argument is directed to the difference between the prior of record and the appellant in the means of detecting drunkenness. Appellant argues that the use of an external sensor for detecting drunkenness as disclosed by Yasushi add initial purchase and maintenance cost. It is the examiner’s position that the method uses for detecting drunkenness is not claimed and the appellant argument is directed to limitation that is not claimed. 
In response to applicant's argument  regarding claims 30-32 that even if the modification disclosed by Koopman is introduce to the system of Dix, the modified system would still have limitations due to the modern vehicle stealing technique, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The reference of Koopman, Jr is relied upon for teaching the classifying the user as the illegitimate person responsive to the sequence of action taken by the user is different from the sequence of actions followed by the legitimate person (col. 2 lines 57-col. 3 line 7) in order to increase security of the vehicle by providing an additional level of security for authenticating access to the vehicle. 
        In response to appellant argument regarding claim 33, that the invention provides the advantage of creating the possibility for eliminating the additional tasks and additional hardware for generating appropriate signals and if any such modifications are introduced in the system of Dix et al, it will still have security requiring the driver to pass the challenge steps, it is the examiner’s position that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding appellant argument regarding claim 36 that there is no teaching or suggestion of the authentication and requirements for establishing a connection by the remote device with the auto device, drink driving prevention without the need of an extremal sensor or hardware and vehicle opportunity theft prevention through the sequence of instructions performed by the driver, it is the examiner’s position that these features are not recited in the rejected claims 36 Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VERNAL U BROWN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683   

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.